

116 HR 7736 IH: Educational Flexibility for Families Act
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7736IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Allen introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require elementary schools and secondary schools to provide an option for safe, in-person attendance during school year 2020–2021.1.Short titleThis Act may be cited as the Educational Flexibility for Families Act.2.Requirement for safe, in-person attendance option(a)In generalBeginning on the date of enactment of this Act, no amounts are authorized to be appropriated for school year 2020–2021 to any elementary school or secondary school, or any local educational agency or State educational agency that serves an elementary school or secondary school, that does not provide an option for students to attend classes, safely and in-person, at the school during such school year.(b)DefinitionsThe terms elementary school, secondary school, local educational agency, and State educational agency have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).